Citation Nr: 9914148	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-24 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
residuals of a shrapnel wound to the lateral aspect of the 
right thigh.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1994 and August 1995 rating 
determinations of the Ft. Harrison Department of Veterans 
Affairs (VA) Regional Office (RO).  

In a July 1998 rating determination, the RO granted service 
connection for shrapnel wound to the left knee and assigned a 
noncompensable disability evaluation.  This is considered a 
full grant of the benefits sought on appeal relating to the 
left knee and this issue is no longer before the Board.  
Grantham v. Brown, 114 F.3d 1156 (Fed Cir. 1997).

With regard to the veteran's claim for an increased 
evaluations for tinnitus and a shrapnel wound to the right 
leg, the Board notes that the RO, in a March 1994 rating 
determination, granted service connection for tinnitus and 
assigned a 10 percent disability evaluation and granted 
service connection for a shrapnel wound to the right leg and 
assigned a noncompensable disability evaluation.  In a 
September 1994 statement, accepted as a notice of 
disagreement, the veteran expressed disagreement with the 
assigned disability evaluations.  

As the veteran noted disagreement with the assignment of the 
initial ratings and properly perfected his appeals the 
propriety of the ratings during the time period from the date 
of receipt the original claim (see 38 C.F.R. § 3.400) through 
the point in time when a final resolution has been reached, 
is currently before the Board.  Grantham v. Brown, 114 F.3d 
1156 (1997); Fenderson v. West, 12 Vet. App. 119 (1999).  
Although the RO had not evaluated the veteran's claims in 
light of Fenderson, the Board finds that there has been no 
due process violation.  That is, the veteran was aware of 
what evidence was required for a higher rating. 

In her April 1999 written argument, the veteran's 
representative raised the issue of entitlement to service 
connection for a skin disorder of the right leg as secondary 
to exposure to Agent Orange.  As this issue is not properly 
before the Board, it is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between the 
veteran's current bilateral hearing loss and service.

2.  There is no competent evidence of a nexus between any 
current right knee disorder and service, to include the 
service-connected shrapnel wounds of the right thigh.  

3.  The 10 percent rating assigned for the veteran's tinnitus 
is the highest schedular rating assignable and it has not 
produced an unusual or exceptional disability picture causing 
marked interference with employability or requiring frequent 
hospitalization at any time since the effective date of 
service connection.  Cerebral arteriosclerosis has not been 
diagnosed.  

4.  Shrapnel wound residuals of the right thigh produce have 
been manifested by no more than slight disability and 
asymptomatic scars since the effective date of the grant of 
service connection.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The claim for service connection for a right knee 
disorder is not well grounded.  38 U.S.C.A. § 5107.

3.  An evaluation in excess of 10 percent is not warranted 
for tinnitus at any time since the effective date of the 
grant of service connection.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.87, Diagnostic Code 6260 (1998).

4.  The criteria for a compensable evaluation for residuals 
of a right thigh shrapnel wound have not been met at any time 
since the effective date of the grant of service connection.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.56, 
4.73, Codes 5311, 5312, 5313 (1996); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.56, 4.73, Code 5311, 5312, 5313 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  If the disorder is arthritis, 
service connection may be granted if manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection is also warranted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1998).  The Court has 
also held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The threshold question that must be resolved with regard to 
the veteran's claims is whether he has presented evidence 
that his claims are well grounded.  38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or is capable of 
substantiation.  Epps.  An allegation that a disorder is 
service connected is not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or in some cases lay evidence of the 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps, at 1468; 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  Epps, 1469.  VA may, 
however, dependent on the facts of the case, have a duty to 
notify him of the evidence needed to support his claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make his claim well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996).

Where a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 1991).  
Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  Finally, if the first two requirements are met, 
VA "shall accept the veteran's evidence as "sufficient 
proof of service connection," even if no official record 
exists of such incurrence exists.  In such a case a factual 
presumption arises that that the alleged injury or disease is 
service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304 (1996).  Competent evidence of 
a current disability and of a nexus between service and a 
current disability is still required.  Wade v. West, 11 Vet. 
App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).


Bilateral Hearing Loss

Service connection for sensorineural hearing loss, may be 
granted if manifested to a compensable degree within one year 
of separation from service, under the presumption referable 
to organic diseases of the nervous system.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  The 
determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385 
(1998), which provides that hearing loss will be considered 
to be a "disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  

A review of the veteran's service medical records 
demonstrates that at the time of his March 1967 induction 
examination, the veteran was found to threshold levels of 15, 
5, 5, 5, and 0 decibels, in the right ear, and 5, 0, 0, 0, 
and -5 decibels, in the left ear (converted from ASA to ISO) 
at 500, 1000, 2000, 3000, and 4000 Hertz.  

In October 1968, the veteran was seen with complaints of an 
earache resulting from an explosion.  At the time of a 
November 1968 VA audiological follow-up examination, the 
veteran reported having tinnitus.  An audiological evaluation 
performed at that time revealed threshold readings of 10, 0, 
10, 5, and 5 decibels, in the right ear, and 0, 0, 5, 30, and 
15 decibels, in the left ear, at 500, 1000, 2000, 4000, and 
8000 Hertz.  

At the time of his December 1968 service separation 
examination, the veteran was found to have threshold levels 
of 15, 15, 15, and 15 decibels, in both ears at 500, 1000, 
2000, and 4000 Hertz.  On his December 1968 service 
separation report of medical history, the veteran checked the 
box indicating that he had had or was having hearing loss.

At the time of a December 1993 VA audiological examination, 
the veteran reported having had complaints of tinnitus and 
hearing following a tank explosion in 1968.  He noted that 
his hearing returned following the incident but that the 
tinnitus remained.  

VA audiological testing revealed threshold level readings of 
0, 5, 10, 15, and 60 decibels, in the right ear, and 5, 5, 5, 
20, and 55 decibels, in the left ear, at 500, 1000, 2000, 
3000, and 4000 Hertz.  The examiner noted that there was no 
audiological indication of conductive pathology.  He further 
indicated that the veteran had a bilateral high frequency 
hearing loss, which was moderate in the left ear and 
moderately severe in the right ear.

In his November 1994 substantive appeal, the veteran asserted 
that his current hearing loss was related to the inservice 
landmine explosion.  

The veteran is competent to report that he experienced noise 
exposure as a result of a shell explosion during service.  
Such an incident is consistent with the circumstances of his 
service.  Thus, there is competent evidence of an inservice 
injury.

There is also competent evidence of current hearing loss 
disability in the form of the findings on VA audiology 
examinations.  There is, however, no competent evidence of a 
nexus between the current hearing loss and service.

While a question remains as to whether the veteran has 
reported a continuity of symptomatology since service, he 
would be competent to report such a continuity of 
symptomatology.  However, he would not be competent to say 
that his hearing thresholds met the criteria for a hearing 
loss disability, or to say that his current hearing loss is 
caused by the noise exposure in service.  Grottveit v. Brown, 
5 Vet. App 91 (1993).  For these reasons, the veteran, as a 
lay person, would not be competent to link the current 
hearing loss to the continuity of symptomatology.   
See Clyburn v. West, No. 97-1321 (U.S. Vet. App. April 2, 
1999); Savage. 

As there has been no competent medical evidence submitted 
linking any current bilateral hearing loss or tinnitus to the 
veteran's period of service, the claim is not well grounded 
and must be denied.


Right Knee Disorder

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 7 
Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical evidence 
connecting a currently diagnosed back disability to the 
fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

The veteran's service medical records are void of any 
complaints of right knee problems.  At the time of the 
veteran's December 1968 service separation examination, 
normal findings were reported for the lower extremities.  On 
his service separation report of medical history, the veteran 
checked the "no" box in response to the question of whether 
he had a "trick" or locked knee.  

On his September 1993 application for compensation, the 
veteran indicated that the only treatment that he had 
received for his knees was Ace bandages.  He noted that his 
right knee would give out, ache, and sometimes swell or 
discolor.  

At the time of a December 1993 VA examination, the veteran 
reported that he had sustained a shrapnel wound to his right 
knee.  Physical examination revealed negative straight leg 
raising, bilaterally.  Full range of motion was reported for 
the knees.  Deep tendon reflexes were symmetrically 
distributed and there was no clubbing, cyanosis, or edema.  

At the time of a July 1994 VA outpatient visit, the veteran 
complained of having chronic right knee pain.  Physical 
examination revealed no erythema, edema, or tenderness.  The 
veteran had full range of motion.  A diagnosis of an old knee 
injury was rendered at that time.  At the time of an August 
1994 outpatient visit, the veteran reported that his right 
knee locked and gave out on him.  He also noted having 
chronic pain.  An August 1994 MRI revealed a linear oblique 
tear at the posterior horn of the medial meniscus, with 
intact appearing cruciate and collateral ligaments. 

On October 4, 1994, the veteran underwent a right knee 
arthroscopy, which revealed a stable post horn medial 
meniscus tear.  Subsequent to the surgery, the veteran 
underwent physical therapy.  At the time of a December 1995 
visit, the veteran reported having intermittent sharp pains 
in his right knee.  Physical examination revealed full active 
and passive range of motion, with no laxity.  A November 1995 
X-ray of the right knee revealed no obvious pathology.  A 
December 1995 right knee X-ray revealed mild degenerative 
spurring of the tibial spine.  

At the time of an October 1996 hearing, the veteran reported 
having received treatment for his knees on many occasions.  
He also testified that it was his belief that his right leg 
condition caused his right knee condition.  The veteran 
indicated that he was treated for his right knee in the early 
1970's by Dr. H. but that these records were not available.  
He also testified that that his right leg problems affected 
his ability to walk or stand for any length of time.  He 
further reported getting cramps in his legs.  The veteran 
indicated that he had not had any injuries to his knees since 
service.  

In October 1998, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported that he sustained a shrapnel injury to the right 
lower extremity primarily on the right aspect just inferior 
to the patella with some minor involvement of the medial 
inferior aspect of the right patella..  He noted having 
persistent pain in his right knee.  He indicated that he had 
received steroid injections for the right patellar pain that 
provided relief for approximately one week.  He noted that he 
was given a knee brace in 1996, which he used for ambulation.  
He reported having 5/10 constant right patellar pain in the 
inferolateral or inferomedial aspect of his right knee.  

Physical examination revealed no evidence of joint effusion.  
Motor strength was 5/5 in all groups.  Neurological 
evaluation was also normal.  

The Board notes that service connection is already in effect 
for a shrapnel wound to the right thigh.  The veteran asserts 
that he also a disability of the right knee as the result of 
a tanker explosion in service.

The service medical records contain no findings referable to 
an injury of the right knee.  Service medical records are 
void of any complaints or findings of a right knee disorder.  
At the time of the veteran's December 1968 service separation 
examination, normal findings were reported for the lower 
extremities.  On his service separation report of medical 
history, the veteran checked the box indicating that he was 
not having and had not had any knee problems.  While the 
Board notes that the veteran was found to have a meniscal 
tear of his right knee many years after service and that he 
has expressed his belief that this is related to service, he 
is not qualified to render such an opinion.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Moreover, there has been 
no competent medical evidence submitted relating any current 
right knee disorder to his period of service. 

Although the veteran has also expressed his belief that any 
right knee disorder is related to his service-connected 
residuals of a shrapnel wound to the right thigh, he again is 
not medically qualified to render such an opinion.  See 
Grottveit.  Moreover, there has been no competent medical 
evidence submitted relating the any right knee disorder to 
his service-connected residuals of shrapnel wounds to the 
right thigh.  

As there has been no competent medical evidence submitted 
attributing any right knee disorder in any way to service or 
to the service-connected residuals of a shrapnel wound of the 
right thigh, the claim is not well grounded and must be 
denied.  See Caluza v. Brown, 7 Vet. App. 498 (1995).


Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.


Tinnitus

Service connection is currently in effect for tinnitus, which 
has been assigned a 10 percent disability evaluation.  

A review of the record demonstrates that the veteran 
requested service connection for tinnitus in his original 
September 1993 application for compensation.  At the time of 
his December 1993 VA audiological evaluation, the veteran 
reported that his tinnitus began in 1968 after a tank 
explosion.  He noted that the tinnitus was constant and that 
the loudness varied, with the pitch being high.  He further 
indicated that the severity of the tinnitus varied but that 
it made it rough for him to sleep at times.  

In his September 1994 notice of disagreement, the veteran 
reported that his tinnitus kept him awake most nights and 
that it affected his mental and emotional state.  In his 
November 1994 substantive appeal, the veteran again related 
all his problems, including tinnitus, to the inservice 
explosion.  

Under 38 C.F.R. § 4.87, Diagnostic Code 6260, tinnitus, when 
persistent as a symptom of head injury, concussion or 
acoustic trauma may be assigned a maximum schedular 
evaluation of 10 percent.  No higher schedular rating is 
provided for tinnitus.  The veteran has been assigned this 
disability evaluation since the date of his original claim.  

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

Under § 3.321(b)(1) there is an additional proviso to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  It is further provided in subsection (c) that in 
cases in which application of the schedule is not understood 
or the propriety of an extraschedular rating is questionable 
may be submitted to Central Office for advisory opinion.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1. 

The regulation provides an extraschedular evaluation 
commensurate with the impairment of average earning capacity 
due exclusively to the service-connected disability or 
disabilities, which in this case is a hearing disability.  In 
the case at hand, there is evidence showing occasional 
outpatient hearing monitoring, but nothing probative to 
support a finding that the veteran has such an unusual or 
exceptional disability picture as a result of the service-
connected tinnitus.  He has not recently been hospitalized 
for tinnitus.  Thus his disability has not required frequent 
hospitalization.

Moreover, it has not been shown that the veteran's tinnitus 
has contributed to his not being able to maintain employment.  
The veteran has reported that his disability causes 
difficulty with sleep, but he has not reported any specific 
impact of the disability on his employment.  Therefore, there 
has been no showing that the veteran's disability causes 
marked interference with employment.

The Board does not find any circumstances that could be 
considered exceptional or unusual such as to possibly warrant 
a different result in view of the veteran's work history, 
education and treatment for his service-connected disability 
as reflected in the record.  Fleshman v. Brown, 9 Vet. App. 
548, 552-53 (1996).  Accordingly, referral of the veteran's 
claim for consideration of an extraschedular rating is not 
warranted.

The Board also notes that the veteran and his representative 
had requested an increased evaluation under Diagnostic Code 
8046.  The Board notes that ratings under this code relate to 
cerebral arteriosclerosis.  In the section marked "Note" 
under this code, it is indicated that the ratings under that 
code apply only when there has been a substantiated diagnosis 
of cerebral arteriosclerosis.  There has been no such 
finding.  Thus, this code is not for application.  


Right Thigh

Disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
Slight disability of muscles is typified by a simple wound of 
muscle without debridement or infection.  The history and 
complaints will reveal service department record of 
superficial wound with brief treatment and return to duty, 
healing with good functional results, and no cardinal signs 
or symptoms of muscle disability.  Objective findings should 
include a minimal scar, with no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in muscle tissue.  38 C.F.R. 
§ 4.56(d)(1) (1998).

A moderate disability of the muscles is signified by a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  The service 
department record or other evidence of in-service treatment 
for the wound should show record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings will include 
entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue, and 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2) (1998).

Under the regulations in effect prior to June 1997, slight 
disability of the muscles may result from a simple wound of 
muscle without debridement, infection or effects of 
laceration.  The history of the disability should be 
considered, including service department records of wound of 
slight severity or relatively brief treatment and return to 
duty.  Healing with good functional results and no consistent 
complaint of cardinal symptoms of muscle injury or painful 
residuals should also be considered.  Objective findings 
include a minimum scar; slight, if any, evidence of fascial 
defect or of atrophy or of impaired tonus.  No significant 
impairment of function and no retained metallic fragments.  
38 C.F.R. § 4.56(a).

A moderate disability of the muscles resulted from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of high velocity missile 
or of the residuals of debridement or of prolonged infection 
was also considered moderate.  The history of the disability 
was considered, including service department records or other 
sufficient evidence of hospitalization in service for 
treatment of the wound.  Records in the file of consistent 
complaints from the first examination forward of one or more 
of the cardinal symptoms of muscle wounds, particularly 
fatigue and fatigue-pain after moderate use, and an affect on 
the particular functions controlled by the injured muscles 
were be noted.  Objective evidence of a moderate disability 
included entrance and (if present) exit scars which are 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue, 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  38 C.F.R. § 4.56(b) (1996).

Muscle Group XI consists of the posterior and lateral crural 
muscles.  Its function involves propulsion, plantar flexion 
of the foot, stabilizing arch, flexion of the toes, and 
flexion of the knees.  A noncompensable evaluation is 
warranted for slight injury to Muscle Group XI.  A 10 percent 
evaluation requires moderate injury.  A 20 percent evaluation 
requires moderately severe injury. A 30 percent evaluation 
requires severe injury.  38 C.F.R. § 4.73, Code 5311.

Muscle Group XII is comprised of the anterior muscles of the 
leg.  The function of this group is dorsiflexion, extension 
of the toes and stabilizing arch.  A noncompensable 
disability evaluation is warranted for slight impairment.  A 
10 percent disability evaluation is warranted for moderate 
impairment.  A 20 percent disability is warranted for 
moderately severe impairment.  A 30 percent disability 
evaluation is warranted for severe impairment.  38 C.F.R. § 
4.73, Code 5312 (1998).

Muscle Group XIII is comprised of the posterior thigh group.   
The function of this group is extension of the hip and 
flexion of the knee, outward and inward rotation of the  
flexed knee acting with rectus femoris and sartorius, and  
synchronizing simultaneous flexion of hip and knee and  
extension of hip and knee by belt-over-pulley action at the  
knee joint.  A noncompensable evaluation is assigned where 
the disability is slight.  A 10 percent disability evaluation 
is assigned where the disability is moderate.  Where the 
disability is moderately severe, a 30 percent  evaluation 
will be assigned.  Where the disability is severe, a 40 
percent rating is assigned.  38 C.F.R. § 4.73, Diagnostic 
Code 5313. 

Muscle Group XIV is the anterior thigh.  The function of this 
group is the extension of the knee, simultaneous flexion of 
the hip and flexion of the knee, tension of fascia lata and 
iliotibial band, and, acting with other muscle groups, 
postural support of the body and synchronizing hip and knee.  
In order to receive a 30 percent evaluation for an injury to 
this group, there must be moderately severe residuals.  
Moderate residuals are contemplated by a 10 percent 
evaluation.  Slight residuals warrant a noncompensable 
disability evaluation.  38 C.F.R. § 4.73, Code 5314 (1998).

Muscle Group XV is the mesial thigh group.  The function of 
this group is the adduction of the hip, flexion of the hip 
and flexion of the knee.  In order to receive a 30 percent 
evaluation for an injury to this group, there must be 
moderately severe residuals. Moderate residuals warrant a 10 
percent evaluation.  Slight residuals warrant a 
noncompensable disability evaluation.  38 C.F.R. § 4.73, Code 
5315 (1998).

For superficial and poorly nourished scars with repeated 
ulceration, a 10 percent evaluation is provided under 
38 C.F.R. § 4.118, Diagnostic Code 7803.  For superficial 
scars that are tender and painful on objective demonstration, 
a 10 percent evaluation is warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars are rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1998).

The rating schedule envisions that disabilities will be rated 
on the basis of functional impairment.  Weakness is 
considered as important as limitation of motion and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  It is the intent of the rating 
schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. § 4.59.  In De Luca v. Brown, 8 Vet. App. 202 
(1995) the Court held that a disability may be evaluated 
apart from the rating schedule and granted an increased 
rating on the basis of impairment envisioned under the 
provisions of 38 C.F.R. §§ 4.40, 4.45. 

Factual Background

The veteran's service medical records do not show that the 
veteran ever sustained a shrapnel wound to the right thigh.  
In November 1967, it was reported that the veteran had been 
slightly cut by shrapnel in the left knee.  In April 1968, 
the veteran was seen with a wart of the right thigh, an 
injury of the left knee and a cut of the right thigh.  It was 
recommended that the wart be excised.  The following day the 
wart was excised and the wound was closed.  Later in April 
1968, the veteran was seen for follow up treatment of what 
was described as a wound of the thigh.  

In July 1968, the veteran was seen with an infected burn of 
the right thigh.  There was a large area of cellulitis 
surrounding the encrusted area with no visible purulent 
drainage or abscess formation.  The veteran was admitted to 
the hospital.  During his stay, the veteran's right thigh was 
elevated and he was given continuous hot compressors.  The 
discharge diagnosis was an infected burn with edema and 
cellulitis.  

On examination for separation from service, there were no 
findings referable to a shrapnel wound or any other 
disability of the right thigh.

At the time of his December 1993 VA examination, the veteran 
reported that he had an injury to his right knee as a result 
of shrapnel wound.  Physical examination of the right knee 
revealed no residual evidence of a scar at that site.  The 
veteran complained of joint pain but shrapnel was not 
palpable and there was no tenderness on palpation of the old 
wound site.  It was the examiner's assessment that there were 
no significant scars on examination and that there was no 
tenderness as a result of the scar tissue.  

Outpatient treatment records received in February 1995 
demonstrate that the veteran was seen with complaints of a 
swollen discolored right leg in March 1993.  A diagnosis of a 
hematoma of the right ankle was rendered at that time.  

At the time of his October 1996 hearing, the veteran reported 
that his right leg condition was affecting his right knee.  
He noted that this caused him to have much instability.  

At his October 1998 VA examination, the veteran reported 
having sustained a shrapnel wound to his right lower 
extremity just inferior to the patella in 1968.  He noted 
that there was no surgical intervention performed and there 
was only minimal removal of shrapnel fragments.  The veteran 
denied any sequelae from the shrapnel injury.  He also 
reported having numerous problems within his right knee, for 
which service connection is not in effect.  The veteran 
denied having any impact on his daily activities as a result 
of the shrapnel wound.  He also noted that he essentially had 
no residual scar.  

Physical examination of the right lower extremity failed to 
reveal traumatic scarring of the right thigh or right calf.  
The musculature was symmetrical and there was no palpable 
foreign body or tenderness to palpation.  Thigh girth 
measured 1-centimeter superior to the patella was 37 
centimeters, bilaterally.  Calf circumference at greatest 
width was 37 centimeters, bilaterally.  There was no evidence 
of joint effusion and no palpable cords.  Motor strength was 
5/5 in all muscle groups and heel and toe ambulation was 
unimpaired.  Vascular, positive dorsalis pedis and posterior 
tibial pulses were all noted, bilaterally.  There was 
excellent hair distribution to the lower extremities 
extending to the ankles.  Neurological examination revealed 
that light touch, pinprick, and proprioception were all 
intact in the lower extremity dermatomes.  Vibratory sense 
was diminished in the lower extremities, right greater than 
left.  The veteran was able to exhibit normal stance without 
significant scoliosis or kyphosis.  X-rays of the right 
tibia/fibula revealed no radiopaque foreign bodies.  The 
pertinent diagnosis was a history of a shrapnel wound to the 
lower right extremity in the inferior, medial, and lateral 
aspect of the right patella; with no radiopaque foreign 
bodies and no significant traumatic scarring; normal 
strength, vascular and neurological examinations; and no 
significant muscle loss from Groups 11 and 14, was rendered.  

Analysis

The Board is of the opinion that a compensable evaluation is 
not warranted for residuals of a right thigh wound.  At the 
time of his December 1993 VA examination, the veteran was 
found to have no residual evidence of a scar at that site.  
Shrapnel was not palpable and there was no tenderness on 
palpation of the old wound site.  It was the examiner's 
assessment that there were no significant scars on 
examination and that there was no tenderness as a result of 
the scar tissue.

At the time of his October 1998 VA examination, the veteran 
denied having any sequelae from the shrapnel injury, 
including any impact on his daily activities as a result of 
the shrapnel wound.  He also noted that he essentially had no 
residual scar.  Moreover, physical examination of the right 
lower extremity failed to reveal traumatic scarring of the 
right thigh or right calf and the musculature was symmetrical 
with no palpable foreign body or tenderness to palpation.  
There was no evidence of joint effusion and no palpable cords 
and motor strength was 5/5 in all muscle groups.  
Neurological examination revealed that light touch, pinprick, 
and proprioception were all intact in the lower extremity 
dermatomes.  Furthermore, X-rays of the right tibia/fibula 
revealed no radiopaque foreign bodies.  The examiner further 
noted there was no significant traumatic scarring with normal 
strength, vascular and neurological examinations.  He further 
indicated that there was no significant muscle loss from 
Groups 11 through 14.  

The veteran would not meet the criteria for a compensable 
evaluation under either the old or new regulations for 
evaluating muscle injuries contained in 38 C.F.R. § 4.56.  
Inasmuch as there is no documented history of a right thigh 
shrapnel wound, it follows that there is no history of 
debridement, infection, or the effects of laceration.  The 
history does not show more than brief treatment with a prompt 
return to duty.  Post service examinations have shown no 
discernable scarring, fascial defect, impaired function, or 
retained foreign bodies.  There has been no documented 
treatment for a shrapnel wound of the right thigh since 
service, and no evidence of the cardinal symptoms of muscle 
injury or painful residuals.  Inasmuch as there is no 
evidence that the veteran has more than a slight muscle 
injury, a compensable evaluation is not warranted under 
Diagnostic Codes 5311-5314.  The Board has considered 
application of the criteria under 38 C.F.R. §§ 4.40, 4.45, 
4.59.  The Board notes there is no clinical objective 
pathology of functional loss due to pain, limitation of 
motion, weakness, etc., which would permit assignment of a 
higher evaluation under these criteria.  Specifically, the 
veteran has indicated that he has no residuals from his right 
thigh injury and that the injury had no impact on his daily 
life.  

As little, if any, scar remains in the right thigh, and as 
there is no evidence of a tender, painful or poorly nourished 
scar, or of a scar resulting in limitation, a compensable 
evaluation is not warranted under Diagnostic Codes 7803, 
7804, or 7805. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a right knee disorder is denied.

An evaluation in excess of 10 percent for tinnitus is denied.  

A compensable evaluation for residuals of a shrapnel wound of 
the right thigh is denied.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

